Citation Nr: 0004582	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-09 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Evaluation of asthma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1982 to 
October 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1995 and September 1999 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the January 
1995 rating decision, the RO granted service connection for 
asthma and assigned a 10 percent disability evaluation.  It 
further denied service connection for right knee injury and 
back pain.  In the September 1999 rating decision, the RO 
granted service connection for residuals of right knee injury 
and assigned a noncompensable evaluation.  

It must be noted that in the July 1998 decision, the Board 
dismissed the claim for service connection for pes planus.  
Thus, although the appellant's representative included that 
issue on the informal hearing presentation, dated February 
2000, that issue is no longer on appeal.

In the September 1999 rating decision, the RO granted service 
connection for residuals of right knee injury.  In the 
informal hearing presentation, dated February 2000, the 
appellant's representative stated that the appellant was 
seeking a higher evaluation for the right knee.  This was 
filed with the Board and thus is not a valid notice of 
disagreement.  Nacoste v. Brown, 6 Vet. App. 439, 442 (1994) 
(citing 38 U.S.C. § 7105(b)(1)).  Therefore, the claim for a 
compensable evaluation for residuals of right knee injury has 
not been the subject of a notice of disagreement, a statement 
of the case, or a substantive appeal and absent such, the 
Board does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained by the Board.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  Finally, in a recent decision 
issued by the Court of Appeals for the Federal Circuit, it 
stated that in order for the Court to have jurisdiction of a 
veteran's claim, there must be (1) a jurisdiction-conferring 
notice of disagreement and (2) a decision by the Board.  
Maggitt v. West, No. 99-7023 (Fed. Cir. Feb. 3, 2000), slip 
op. at 8-9.  Here, there has been neither, and the Court does 
not have jurisdiction to consider the claim for a compensable 
evaluation for residuals of right knee injury.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Asthma is currently manifested by FEV-1/FVC of 67 percent 
and attacks every two weeks.

2.  Competent evidence of a diagnosis of low back disorder is 
not of record.


CONCLUSIONS OF LAW

1.  Asthma is 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7; Part 4, Diagnostic 
Code 6602 (1999).

2.  The claim for service connection for low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asthma

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 10 percent for asthma is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issue as "evaluation of asthma" since service connection 
has been granted, and the appellant seeks a higher 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in November 1994.  
The appellant reported wheezing attacks once every three 
months over the past year.  He stated that they would last 
about one half hour.  Examination of the appellant's 
respiratory system was negative.  The diagnosis was bronchia 
asthma, quiescent.  In November 1995, the appellant reported 
more frequent asthma attacks.  Examination of the lungs was 
clear with no wheezing.  The VA examiner entered an 
assessment of intermittent asthma.  In a December 1995 
treatment report, the appellant reported that he had had 
three asthma attacks that week.  The diagnostic impression 
was bronchial asthma.  In a January 1996 treatment report, 
the appellant reported having had an asthma attack the prior 
day.  He stated that he had wheezing and dyspnea, which had 
lasted 20 minutes.  The appellant reported that once he used 
his inhaler, he felt better.  Examination of the lungs was 
clear.  The assessment was controlled asthma.

The appellant underwent a VA examination in October 1998.  
The appellant reported a progressive increase in his asthma 
symptoms, which were wheezing, cough, shortness of breath, 
postnasal drip, sinus congestion, and nasal discharge.  He 
further reported a productive cough, which was occasionally 
dry, and on other occasions productive with light yellow 
sputum.  The appellant stated that the cough occurred more at 
night than during the day.  He denied any hemoptysis and 
reported a loss of seven pounds over a period of one month.  
The appellant stated that he had asthma attacks about once 
every two weeks and that his baseline has deteriorated, where 
he had dyspnea on exertion in between attacks.  He stated 
that he used a nasal inhaler every day and that he used a 
metered dose inhaler about once a week, but recently had been 
using the metered dose three times per day.  The appellant 
denied periods of incapacitation which required bed rest or 
treatment by a physician.

Examination of the lungs were clear to auscultation with no 
crackles, rhonchi, or wheezing.  A chest x-ray revealed clear 
lung fields.  There was no evidence of infiltrates, masses, 
or effusions.  A pulmonary function test revealed FEV-1 of 
95 percent of predicted and FEV-1/FVC was 67 percent.  The VA 
examiner stated that the pulmonary function test showed 
obstructive pattern with reduced FEV-1 and flow.  The 
diagnosis was asthma.  The VA examiner stated that the 
appellant had had a history of well-controlled asthma but 
that the symptoms has progressively worsened over the last 
month.  He stated that the appellant would benefit from a 
steroid metered dose inhaler for anti-inflammatory treatment.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The schedular criteria for evaluating respiratory disorders 
were changed effective in October 1996.  The Court has held 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will be applied.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In the September 1999 
supplemental statement of the case, the RO addressed both the 
old and the new criteria of the Diagnostic Codes that relate 
to the respiratory system.

Under the old criteria of Diagnostic Code 6602, a 100 percent 
evaluation is assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. Part 4, Diagnostic Code 6602 (1996).  A 60 percent 
evaluation requires severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  See id.  
A 30 percent evaluation is warranted for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) occurring several times a year with 
no clinical findings between attacks.  See id.  A 10 percent 
evaluation is warranted for mild bronchia asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  See id.

Under the new criteria for Diagnostic Code 6602, when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppresive medications warrants a 100 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 6602 
(1999).  When FEV-1 is 40 to 55 percent of predicted, or; 
FEV-1/FVC is 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids, a 60 percent evaluation 
is warranted.  See id.  When FEV-1 is 56 to 70 percent of 
predicted or; FEV-1/FVC is 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, a 30 percent evaluation is 
warranted.  See id.  When FEV-1 is 71 to 80 percent of 
predicted or; FEV-1/FVC is 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy, a 10 percent 
evaluation is warranted.  See id.

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 30 percent 
evaluation for service-connected asthma.  In November 1994, 
the appellant had reported asthma attacks about once every 
three months.  However, in late 1995 and early 1996, the 
appellant reported more frequent attacks.  At the time of the 
October 1998 examination, the appellant stated that he had 
asthma attacks about once every two weeks and that he was 
having dyspnea on exertion between attacks.  A pulmonary 
function test taken at that time revealed the FEV-1 to be 
75 percent of predicted, and the FEV-1/FVC was 67 percent.  
The VA examiner stated that the appellant would benefit from 
a steroid metered dose inhaler for anti-inflammatory 
treatment.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence.  Where there is a question 
as to which of the two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Id.  The October 1998 pulmonary function test 
revealed a FEV-1 of 75 percent of predicted, which would fall 
under the 10 percent evaluation under the new criteria.  The 
appellant's symptoms reported in November 1994 that he had 
asthma attacks about once every three months would fall under 
the 10 percent evaluation under the old criteria.  However, 
the October 1998 pulmonary function test revealed that FEV-
1/FVC was 67 percent and the VA examiner recommended that the 
appellant be placed on steroid metered inhaler for anti-
inflammatory treatment, which would fall under the 30 percent 
evaluation under the new criteria.  The appellant reported 
more frequent asthma attacks of once every two weeks which 
would fall under the 30 percent evaluation under the old 
criteria.  The Board finds that the appellant's service-
connected asthma more nearly approximates the 30 percent 
disability evaluation under both the old criteria and the new 
criteria.  The Board finds that neither criteria is more 
favorable to the appellant's claim.

An evaluation in excess of 30 percent is not warranted.  In 
reviewing the old criteria, the appellant has not reported 
asthma attacks of one or more a week on a persistent basis or 
having marked dyspnea on exertion between attacks.  Light 
manual labor has not been precluded.  In reviewing the new 
criteria, the FEV-1 or FEV-1/FVC has not fallen in the range 
of 40 to 50 percent.  The appellant denied having to visit a 
physician for treatment of his asthma.  An evaluation in 
excess of 30 percent for asthma is not warranted.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his asthma symptomatology was 
worse than the 10 percent evaluation contemplated, he was 
correct, and the Board has granted a 30 percent evaluation.  
It must be noted that the appellant stated in his substantive 
appeal that he felt his symptoms warranted a 30 percent 
evaluation.  Therefore, the Board finds that the appellant's 
request for an increased evaluation has been granted in full.  
Thus, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

The Board notes that in the September 1999 supplemental 
statement of the case, the RO stated that the FEV-1/FVC of 
67 percent was based upon pre-bronchodilator and not post-
bronchodilator.  The implication was that such number was not 
valid.  The Board has reviewed the new regulation.  If the 
post-bronchodilator was required, in light of the abnormal 
finding of 67 percent, the RO should have returned it for a 
VA examination.  Instead, the RO called it a deficiency and 
sent it to the Board for the Board to make a decision on the 
same deficiency.  However, in reviewing the new regulation, 
although the RO appears to imply that there is some authority 
out there that requires that the FEV-1/FVC should be based 
upon post-bronchodilator, there is nothing in the regulation 
which states that such fraction be based upon post-
bronchodilator.  The Board has based its grant of a 
30 percent evaluation on the objective evidence that appears 
in the claims file and there is no doubt to be resolved.  The 
decision by the RO to continue the 10 percent evaluation is 
not supported by either statute or regulation.

II.  Low back disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that back disorder arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

Service medical records reveal that in January 1986, the 
appellant reported back pain for the last 18 hours.  He 
stated that he had been playing volleyball the prior evening 
and had fallen on his back.  The examiner stated that the 
appellant was tender over the musculature on the left side.  
There was no neurological deficit noted.  The assessment was 
muscular pain.  In June 1986, clinical evaluation of the 
appellant's spine and other musculoskeletal system was 
normal.  In December 1990, the appellant complained of 
intermittent mild back pain for the past month.  He stated 
that he had increased his sitting recently.  He denied 
trauma.  The examiner stated that the mid thoracic part of 
the spine had mild paravertebral spasm.  The assessment was 
back spasm.  He was seen in February 1991 with complaints of 
back pain for the last two months.  The examiner stated that 
the appellant had S1 tenderness and T7 back spasm.  The 
examiner noted that the appellant had full range of motion.  
The assessment was paravertebral muscle spasm.  A February 
1991 report of medical examination revealed normal clinical 
evaluation of the appellant's spine and other musculoskeletal 
system.

The appellant complained of back pain in March 1991 
especially with prolonged standing.  The examiner noted that 
the appellant had scoliosis with convexity to the left.  The 
assessment was chronic upper back pain secondary to 
scoliosis.  He was seen that same month for a consultation on 
his back pain.  The appellant stated that one day he woke up 
with pain.  He denied previous pain.  He denied numbness and 
tingling.  Examination revealed good range of motion.  There 
was no pain to palpation between scapula.  The assessment was 
since there was no pain that there was no problem and thus no 
treatment necessary.  

The appellant underwent a VA examination in November 1994.  
He reported intermittent low back pain since 1986.  
Examination of the lumbar spine revealed 90 degrees of 
flexion, 26 degrees of extension, 36 degrees of lateral 
flexion, and 27 degrees of rotation.  Deep tendon reflexes 
were equal.  The diagnosis was chronic low back pain.

The appellant underwent a VA examination in October 1998.  
The appellant reported that his back was more painful and 
worse with prolonged standing.  He denied radicular symptoms 
or bowel or bladder loss.  He reported that he had back pain 
while sleeping.  The appellant stated that he would get 
flare-ups of back pain about twice per year and was worse 
with more activity.  He stated that the pain was worse when 
he had a job that required heavy lifting.  Examination of the 
lumbar spine revealed 95 degrees of flexion, 30 degrees of 
extension, 30 degrees of rotation, and 40 degrees of bending.  
The VA examiner stated that when the appellant bent over, 
there was no evidence of scoliosis and no rotation or axial 
differences.  Motor strength was normal, as was sensory.  
Reflexes were normal, and there was no straight leg raising.  
The assessment was low back pain, which the VA examiner 
stated was just typical musculoskeletal pain common with 
anybody that did any type of lifting.  He added that the 
appellant did not have any scoliosis, whether congenital or 
acquired.  He stated that scoliosis did not exist in this 
patient either clinically or radiologically.  The VA examiner 
concluded that the appellant did not have a low back 
disability.  He labeled the appellant's low back pain as 
normal.

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for low back disorder.  The appellant 
is competent to report back pain in service, which is 
substantiated by the service medical records.  However, he 
has not brought forth a current diagnosis of a low back 
disorder.  The VA examiner who examined the appellant in 
October 1998 stated specifically that the appellant did not 
have a current low back disability.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143-44.  Because the 
appellant has not submitted any evidence of a current low 
back disorder, the Board must deny it as not well grounded.  
Id.; see also Caluza, supra.

The Board is aware that in the November 1994 examination 
report, the VA examiner entered a diagnosis of low back pain.  
However, a diagnosis of low back pain is not a disability due 
to disease or injury for which service connection may be 
granted.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. §§ 1110, 1131.  The diagnosis of 
low back pain does not establish that there is a disability 
resulting from an injury or a disease.  See id.  The VA 
examiner who examined the appellant in October 1998 confirmed 
that the appellant did not have a low back disability.  
Absent a disease or injury, service connection may not be 
granted and thus the claim for service connection for low 
back disorder is not well grounded and must be denied.  
Stated differently, VA does not grant service connection for 
pain in the absence of disease or injury.

Although the appellant has stated that he currently suffers 
from a low back disorder, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.  Further, assuming that the 
appellant is claiming that there is a current low back 
disorder, he is a layman and his opinion is not competent.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
appellant's own, unsupported opinion does not give rise to a 
well-grounded claim.  Id. 

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in February 1997 and a supplemental 
statement of the case in September 1999.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

A 30 percent evaluation for asthma is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  Service connection for low back disorder is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



